Wright, J.,
dissenting. The majority opinion is compelling if one accepts the reasoning contained in State, ex rel. Lee, v. Bellefontaine Bd. of Edn. (1985), 17 Ohio St. 3d 124. I did not agree with the holding in that case. In the case at bar appellant received actual notice from his superintendent of his intention not to recommend appellant for renewal of his contract along with the superintendent’s specific reasons therefor. Appellant was invited to the meeting at which the board was to consider the matter, but for whatever reason decided not to make an appearance to demur to his superintendent’s recommendation for non-renewal of his contract. In conformance with my dissent in Bellefontaine, supra, we have again reached a result which is at war with any sound public policy considerations in support thereof.
This case extends Bellefontaine, supra, inasmuch as this appellant admittedly received actual notice from his superintendent as to his intent not to recommend him for renewal of his contract along with the precise reasons for said recommendation. Further, this appellant received actual notice of the board meeting at which the board was to consider said recommendation and had every opportunity to protest same.
Thus, I must respectfully dissent.